Citation Nr: 1502401	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-35 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  


FINDING OF FACT

The Veteran's psychiatric disability has been manifested by symptoms that have resulted in reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD with depression and alcohol abuse have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where service connection is awarded and an original rating is the subject of appeal, the notice requirement has been met.  Id.  

Here, VA's duty to notify was satisfied through a notice letter dated in February 2012, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in May 2012 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.   § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the current status of the Veteran's disability as it involved examination of the Veteran, a review of the Veteran's pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Veteran's PTSD was assigned a 30 percent evaluation from December 30, 2011, pursuant Diagnostic Code 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection, which award was made effective December 30, 2011.

The Veteran's global assessment of functioning (GAF) scores have ranged from 55 to 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran asserts that his PTSD symptoms include anxiety, depression, alcohol abuse, avoidance of large crowds, unprovoked irritability, difficulty with his thinking and judgment, and the inability to establish and maintain effective relationships.  See July 2012 Notice of Disagreement (NOD).

The Veteran and his wife testified that he experiences difficulty concentrating, specifically with retaining information to successfully use a computer.  See Hearing Transcript at 13-14; July 2012 NOD.  The Veteran described instances of unprovoked anger toward others.  On one occasion someone asked the Veteran how he was doing, to which he responded "I'd like to rip off your head . . ."  Id. at 6.  The Veteran's wife testified about different instances when she witnessed the Veteran's PTSD symptoms over the past 42 years.  She stated that their relationship lacks companionship and they do not have any friends due to the Veteran's anger and irritability.  She explained that they were unable to continue dairy farming due to their inability to retain employees as a result of the Veteran's unprovoked irritability and anger.  Id at 8.  She stated that she avoids asking him to do very simple tasks such as taking the garbage out because "he just flies of the handle."  Id at 11.  She also discussed the Veteran's poor memory, noting that he must use note cards to recall his thoughts.  Id at 10.

A December 2011 VA behavioral health treatment note shows the Veteran had a consultation for behavioral health depression, anxiety and alcohol abuse.  The Veteran reported infrequent nightmares about Vietnam.  He stated that he thinks of Vietnam when he is not doing something to keep himself busy and the thoughts caused him to have a nervous twitch.  He also stated that the sight of debris in the road will trigger memories from Vietnam.  He enjoyed involvement with veteran activities and also hunting.  However, he no longer hunts because the sound of gunfire bothers him.  He stated he is annoyed around others and easily irritated.  He reported difficulty sleeping and denied suicidal or homicidal ideations.  He also reported drinking 4 to 6 12-ounce beers daily during the week and 7-8 beers on the weekends.  The clinician diagnosed alcohol abuse and depression, noting that the Veteran appeared to be experiencing emotional difficulties associated with his military experiences, and used maladaptive coping skills to include alcohol abuse.  

A February 2012 VA behavioral health treatment note shows that the Veteran reported difficulty sleeping.  Specifically, he will awaken at 2:30 in the morning and have difficulty going back to sleep.  He reported drinking 4-6 beers daily and at times drinking 6-8 beers daily.  He acknowledged that his alcohol use is related to his social activity, stating that he frequents the VFW to visit with friends.  Additionally, he stated alcohol helps him to relax and from thinking of certain military experiences.  The clinician diagnosed alcohol abuse and depression.

An April 2012 VA behavioral treatment note shows the Veteran reported consuming 4-6 beers daily and agreed to treatment options to address alcohol abuse and PTSD.

In May 2012 the Veteran was afforded a VA PTSD examination.  The examination report shows that the Veteran was married with three children.  One daughter and two of his wife's children reside with the Veteran.  He considered himself "semi-retired" reporting that he retired in 1988 as a New York state trooper and also that his family had a dairy farm for several years.  For many years the Veteran had been elected as the town justice, working 15-20 hours weekly on average.  The Veteran reported having 2-3 nightmares a week about Vietnam.  His military occupational specialty (MOS) was a mechanic.  He stated that his base was subjected to mortar and rocket attacks.  He said he was responsible for recovering and cleaning vehicles that had been attacked.  Often, this involved cleaning blood and removing body parts.  He complained of difficulty sleeping and occasionally had thoughts of his stressors and became depressed.  He was extremely distressed with unexpected loud noises and helicopters flying overhead.  He reported disruptive flashbacks, avoidance, detachment, social anxiety, hypervigilance, and mild memory loss.  There was no evidence of suicidal or homicidal ideation.  The examiner noted that the Veteran appeared neatly groomed.  His attitude was cooperative; basic short-term memory and concentration skills were intact.  His speech was relevant, coherent, and productive, and his thought processes were rational and goal-oriented.  There was no evidence of hallucinations or delusions.  The examiner's report reflects that the Veteran presented with persistent and moderate isolation from others including his wife, at times causing conflict in his marriage.  He noted there was psychic numbing and emotional detachment in his relationships.  There was evidence of moderate sleep disturbance, and comorbid and episodic depression.  The examiner also noted the Veteran abused alcohol to self-medicate his PTSD symptoms, reportedly drinking 4-6 beers on weekdays and 7-8 on weekends.  Axis I diagnosis included PTSD, chronic and moderate with episodic depression, and alcohol abuse.  The examiner assigned a GAF score of 60, finding that the Veteran's PTSD symptoms resulted in recurring and moderate deficiencies and disruptions in all areas of psychosocial adjustment to include his ability to maintain positive mood and emotional states, family and interpersonal relationships, his impulse control, social comfort level, sleep patterns, judgment, and thinking.

A May 17, 2012 VA mental health consultation shows the Veteran was recently diagnosed with PTSD and requested treatment.  He reported symptoms of depression, intrusive memories, and difficulty sleeping.  He also reported recurrent nightmares about Vietnam and thoughts about his military experiences that caused him to feel fatigued.  The clinician noted that the Veteran's thoughts were logical, relevant, and well-organized.  His mood was noted as neutral and he denied any suicidal thoughts.  His memory and judgment appeared to be intact and he did not exhibit any overt psychiatric symptomatology. Axis I diagnosis included PTSD, by history, and depressive disorder, not otherwise specified (NOS).  The clinician assigned a GAF score of 55.

A May 21, 2012, VA behavioral health treatment note shows the Veteran was evaluated for PTSD and alcohol abuse treatment.  He stated he avoided family functions due to discomfort.  To cope with discomfort he drank 6-8 beers daily.  He reported approximately 7 hours of sleep each night and related alcohol use to his sleep pattern.  He stated he felt sad about 10-15 percent of the time and denied suicidal thoughts.  He reported having nightmares about Vietnam approximately twice a week.  The clinician noted mild anxiety and mild depression.  Axis I diagnosis included PTSD, by history, and a depressive disorder, NOS.  A GAF score of 55 was assigned.

A June 5, 2012 substance abuse assessment (SAS) reflects the Veteran reported that in 1964 he was hospitalized for 10 days at the Naval Hospital in Okinawa, Japan for alcohol poisoning.  He also reported a lifetime pattern of alcohol abuse.  The Veteran reported relapse triggers to include difficulty sleeping, being in certain places, and thoughts about Vietnam.  He reported weekly nightmares about receiving care for an ingrown toenail while in Vietnam and there was a soldier adjacent to him in an unconscious state after being wounded by a grenade.  The examiner provided an Axis I diagnosis of alcohol abuse and assigned a GAF score of 56.  

A June 7, 2012 VA mental health treatment note shows the Veteran decided to participate in the weekly anxiety class.  The Veteran's mood was noted as neutral and he did not exhibit any overt psychiatric symptomatology.  The clinician provided an Axis I diagnosis of PTSD, by history, and depressive disorder, NOS, assigning a GAF score of 55.

A June 12, 2012 VA counseling note shows the Veteran participated in an initial therapy session.  The therapist provided an Axis I diagnosis of PTSD, by history, and a depressive disorder, NOS.  A GAF score of 55 was assigned.

A June 13, 2012 VA treatment record shows the Veteran was referred to the Intensive Outpatient Program (IOP) for alcohol abuse.  

The Board finds that the evidence warrants a higher rating of 50 percent from December 30, 2011.  The Veteran's main symptoms during this period were chronic sleep impairment, nightmares, flashbacks, irritability, anxiety, intrusive thoughts, mild memory impairment, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance.  The May 2012 VA examiner indicated the Veteran's PTSD symptoms prevented him from maintaining family and interpersonal relationships.  He had problems with impulse control, social comfort level, sleep patterns, judgment, and thinking.  Additionally, the May 2012 VA examiner opined that the Veteran's alcohol abuse was related to coping with PTSD and assigned a GAF score of 60.  See also December 2011 Behavioral Health Treatment Note.  Additionally, the Board has considered the testimony from the Veteran and his wife.  The statements describe symptoms of the Veteran's PTSD, particularly his inability to maintain impulse control, memory impairment, social withdrawal, sleep difficulty, and startle reactions.  They are consistent with the observations noted on the May 2012 VA examination and treatment records.  His symptoms appear to produce difficulties with reliability and productivity.

The Board has also considered whether the evidence supports a rating greater than 50 percent from December 30, 2011, but finds that it does not.  The evidence establishes that the Veteran has remained married despite earlier evidence suggesting that his anger and irritability had caused problems in his marriage.  The Veteran has reported socializing with other Veterans at the VFW as well as performing activities of daily living.  See Hearing Transcript at 15.  Finally, the May 2012 VA examiner found that the Veteran is able to manage his finances.  Thus, the evidence does not demonstrate that he experiences deficiencies in most areas.  A higher rating is therefore not warranted.

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.


ORDER

A 50 percent rating for PTSD with depression and alcohol abuse is granted from December 30, 2011, subject to the laws and regulations governing the award of compensation benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


